PER CURIAM.
Appellant LeRoy Johnson filed, in the trial court, a document entitled “Motion for Citation for Contempt and Motion to Modify Decree of Dissolution.” At the conclusion of the hearing the trial court denied the first motion and granted movant partial relief on his second motion. The latter sought changes in the child custody and visitation provisions of the original decree.
On this appeal movant presents two “points relied on,” neither of which complies with Rule 84.04(d), V.A.M.R., which requires that points relied on “state briefly and concisely what actions or rulings of the court are sought to be reviewed and wherein and why they are claimed to be erroneous”.
Because the proceeding affects the interests of children, this court gratuitously has perused the transcript and the briefs.
This court determines that the following circumstances exist and are disposi-tive of this appeal: The judgment of the trial court, reviewable under Rule 73.01, V.A.M.R., is supported by substantial evidence and is not against the weight of the evidence, no error of law appears, and an opinion would have no precedential value.
In compliance with Rule 84.16, V.A.M.R., the judgment is affirmed.
All concur.